DETAILED ACTION
Applicant’s amendment and remarks received 15 February 2022 have been fully considered.  Claims 2-7 and 10-22 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 and 10-20 are allowed.  Previously objected claim 9 has been rewritten in independent form as currently amended claim 7 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 2-6 and 10-20 are dependent on currently amended claim 7 and are therefore also allowable.
Claim 21 is allowed.  Previously objected claim 10 has been rewritten in independent form as newly presented claim 21 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  
Claim 22 is allowed.  Previously objected claim 11 has been rewritten in independent form as newly presented claim 22 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  
Therefore, claims 2-7 and 10-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874